COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Jon Michael Miranda v. The State of Texas

Appellate case number:       01-14-00590-CR

Trial court case number:     13CR0598

Trial court:                 10th Judicial District Court of Galveston County

        Appellant, acting pro se, has filed a motion requesting access to a copy of the
appellate record for use in preparing a response to appointed counsel’s Anders brief, filed
on October 22, 2014. See Kelly v. State, 436 S.W.3d 313, 315, 318–20 (Tex. Crim. App.
2014); see also Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967).
However, on October 30, 2014, because we struck counsel’s motion to withdraw and
Anders brief as deficient, we ordered counsel to file an amended brief, motion, and cover
letter within 30 days of that order, which would be by December 1, 2014.
        Accordingly, we grant the motion and order the trial court clerk, no later than 10
days from the date of this order, to provide a copy of the record, including the clerk’s
record, the reporter’s record, and any supplemental records, to the pro se appellant. The
trial court clerk shall further certify to this Court, within 15 days of the date of this order,
the date upon which delivery of the record to the appellant is made. Finally, appellant’s
response to his appointed counsel’s amended brief shall be filed within 45 days of
December 1, 2014, or by January 15, 2015.
       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                     Acting individually

Date: November 25, 2014